                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                   1:17-cr-3338-JMC

MILTON BOUTTE,
JOE DIAZ,
ARTURO VARGAS,
and GEORGE LOWE,

               Defendants.

           ORDER GRANTING THE UNITED STATES’ AMENDED MOTION
              FOR EXTENSION OF TIME TO PRODUCE DOCUMENTS

       On June 25, 2019, the government filed a Motion for Extension of Time to Produce

Documents (Doc. No. 192). Specifically, the government represents that it is in the process of

reviewing many thousands of pages of documents related to the W91260-04-C-001 and W91260-

05-C-001 contracts. The government further represents that it is devoting significant resources to

the project and requests a sixty-day extension for the production of documents. The government

indicated that Defendant Milton Boutte did not oppose the request.

       On June 26, 2019, the government filed an Amended Motion for Extension of Time to

Produce Documents (Doc. No. 193). In the amended motion, the government stated that it

misunderstood Defendant Boutte’s position. Defendant Boutte’s non-opposition was predicated

upon the government relinquishing all of its objections to and disagreements with each of defense

counsel’s document requests and producing everything defense counsel has requested within sixty

days, whether the court’s order covered the material or not.

       Defendant Boutte filed a response to the amended motion. He expresses concern about the

impact the production will have on the schedule of this case.
       FOR GOOD CAUSE SHOWN, the Court GRANTS the government’s Amended Motion

for Extension of Time to Produce Documents and DENIES AS MOOT the government’s Motion

for Extension of Time to Produce Documents. The court extends the government’s deadline to

produce documents related to the contracts until August 26, 2019. The Court will issue a Third

Amended Scheduling Order extending the deadline for the Consolidated Final Pretrial Order and

disclosure of exhibit and witness lists.

       IT IS SO ORDERED.

                                                         Entered for the Court
                                                         this the 27th day of June, 2019

                                                         /s/ Joel M. Carson III______
                                                         Joel M. Carson III
                                                         United States Circuit Judge
                                                         Sitting by Designation
